TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00147-CV


Angel Nuyen, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 248,916-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


O R D E R
PER CURIAM
		We withdraw our order dated April 25, 2012, and substitute the following in its place.
		Appellant Angel Nuyen filed her notice of appeal on March 8, 2012.  The appellate
record was complete on April 12, 2012, making appellant's brief due May 2, 2012. On May 16,
counsel for appellant filed his second motion for extension of time to file appellant's brief,
requesting a thirty-day extension.
		Recent amendments to the rules of judicial administration accelerate the final
disposition of appeals from suits for termination of parental rights.  See Tex. R. Jud. Admin. 6.2(a),
available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180 days
for court's final disposition).  The accelerated schedule constrains this Court's leeway in granting
extensions.  In this instance, we will grant appellant an extension until June 4, 2012, and order
counsel to file appellant's brief no later than that date.  If the brief is not filed by that date, counsel
may be required to show cause why he should not be held in contempt of court.
		It is ordered May 18, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose